Filed 11/26/13 P. v. Fautner CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058591

v.                                                                       (Super.Ct.No. FVI1202342)

JULIEN FAUTNER,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. John M. Tomberlin,

Judge. Affirmed.

         D. Inder Comar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Defendant and Appellant.




                                                             1
       A jury found defendant and appellant Julien Fautner guilty of first degree

residential burglary. (Pen. Code, § 459.) A trial court found unusual circumstances and

placed defendant on probation for a period of five years, under specified conditions,

including the condition that he serve 365 days in county jail with credit for time served.

       Defendant filed a timely notice of appeal. We affirm.

                              FACTUAL BACKGROUND

       The victim lived in apartment No. 25 in the Culebra Apartments in Victorville.

Defendant lived in the apartment next door. The victim rented a flat screen television in

May 2012. At the time the television was delivered, defendant and his friend were over

at the victim’s apartment. When defendant saw the television, he commented that it was

a “nice TV.”

       The victim left to visit a friend for approximately one week—from May 31, 2012

to June 5, 2012. To the best of her recollection, she locked the front door when she left.

       On the morning of June 2, 2012, Joseph Quintana opened the blinds on his front

window. The front of his apartment faced the apartment building that the victim lived in,

and he could see the front door of the victim’s apartment. That morning, he saw

defendant and another young man walk into the victim’s apartment. Once they were

inside the apartment, they closed the door behind them. Quintana walked away from the

window and then came back a few minutes later. He was about to close his blinds when

he saw defendant and his cohort come out of the victim’s apartment holding a television.

They carried the television out of the apartment, closed the door, and walked out of the




                                             2
apartment complex with the television. Quintana reported what he observed to the

police.

          When the victim returned home on June 5, 2012, she went straight to her bedroom.

She immediately noticed that her flat screen television was missing. She observed that

some coins that she kept in a bottle were missing. She further noticed that there was

some grass by the window and a mark on the window, as if someone had tried to slide it

open. In addition, the victim observed that the window screen was ripped.

          The police subsequently showed Quintana a photographic lineup containing six

photographs of individuals. Quintana immediately identified defendant as the person he

saw carrying the television out of the victim’s apartment.

                                          ANALYSIS

          After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979) 25
Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S. Ct. 1396, 18 L. Ed. 2d
493], setting forth a statement of the case, a brief statement of the facts, and identifying

two potential arguable issue: (1) whether his custody credits were properly calculated;

and (2) whether there was sufficient evidence to support his conviction.

          Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done. Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an

independent review of the record and find no arguable issues.




                                                3
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                 HOLLENHORST
                                                           Acting P. J.


We concur:


KING
                         J.


MILLER
                         J.




                                        4